[Cite as In re I.H., 2020-Ohio-4853.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


In re I.H.                                         Court of Appeals Nos. L-20-1062
                                                                         L-20-1080

                                                   Trial Court No. JC 17263588


                                                   DECISION AND JUDGMENT

                                                   Decided: October 9, 2020

                                          *****

        Christopher S. Clark, for appellant E.H.

        Laurel A. Kendall, for appellant M.H.

        Rebecca L. West-Estell, for appellee.

                                          *****

        OSOWIK, J.

        {¶ 1} This is a consolidated appeal from a judgment of the Lucas County Court of

Common Pleas, Juvenile Division, which terminated the parental rights of appellant-

mother, E.H., and appellant-father, M.H., to the subject minor child, I.H., and granted

permanent custody to appellee, Lucas County Children Services Board. For the reasons

set forth below, this court affirms the judgment of the juvenile court.
        {¶ 2} The following facts are relevant to this appeal.

        {¶ 3} On July 10, 2017, appellee filed a complaint in dependency and neglect, and

a motion for shelter care hearing, regarding I.H., who was then 13 months old. Appellee

received a referral that appellant-mother showed minimal parenting skills towards I.H. In

addition, appellee alleged she had schizophrenia, which ran in her family, and had

recently been admitted to a psychiatric hospital. Specifically, appellant-mother admitted

she had major depression with psychotic features and had left I.H. unsupervised at

La Posada Homeless Shelter when she went to a store. The shelter verified to appellee

this incident was one of other similar incidents where appellant-mother left I.H.

unsupervised at the shelter. Appellant-mother reported appellant-father might be the

father of I.H. At the time of the complaint, appellant-father was on parole following

imprisonment for a robbery conviction. The juvenile court immediately granted appellee

interim temporary custody of I.H., who was placed with a foster family.

        {¶ 4} On August 16, 2017, the juvenile court magistrate adjudicated I.H. a

dependent and neglected child by clear and convincing evidence and granted appellee

temporary custody of I.H. The magistrate approved the reunification case plan that

included, among other matters, appellant-mother receiving mental health, parenting and

housing services, and establishing appellant-father’s paternity. The juvenile court’s

journalized judgment entry adopting the magistrate’s decision was filed on September 13,

2017.




2.
       {¶ 5} By January 10, 2018, appellant-father’s paternity of I.H. was established,

and he sought unsupervised visitations with I.H. On March 9, the juvenile court denied

appellant-father’s motion due to positive marijuana drug screens. On July 19, and again

on January 7, 2019, the juvenile court each time granted appellee six-month extensions of

temporary custody to allow more time for appellant-mother and appellant-father, who

were not married and did not reside together, to comply with their case plan services

towards the permanency plan of reunification with a parent.

       {¶ 6} On June 4, 2019, appellee sought, pursuant to R.C. 2151.353(B) and

2151.414, permanent custody of I.H. due to the ongoing failures of appellant-mother and

appellant-father to complete their case plan services and the need for I.H. to have a

permanent placement plan, now for adoption.

       {¶ 7} On December 11, 2019, appellant-mother filed a pro se motion seeking

reunification with I.H. and claiming completion of her case plan services. Appellee

responded that, “even though mother may have complied with case plan services, this is a

compliance verses change case, and mother still has not grasped the necessity to protect

[I.H.].” The juvenile court consolidated the hearing for appellant-mother’s motion with

the dispositional hearing for appellee’s motion for permanent custody of I.H.

       {¶ 8} The dispositional hearing on permanent custody commenced on

December 19, 2019, and continued on February 11, 20 and 26, 2020. The juvenile court

heard extensive testimony from numerous witnesses, including two caseworkers, two

daycare administrators, both foster parents, the guardian ad litem, appellant-mother,




3.
appellant-father’s mother, and appellant-father’s grandmother, and admitted evidence in

the record. At the commencement of the hearing, appellant-father moved to discharge his

attorney and represent himself, which the juvenile court granted. Appellant-mother

withdrew her motion to discharge her attorney. The transcripts of the hearings and

admitted exhibits are in the record.

       {¶ 9} By judgment entry journalized on March 16, 2020, the juvenile court granted

permanent custody to appellee for adoptive placement and planning and made a number

of findings relevant to this appeal.

       {¶ 10} Pursuant to R.C. 2151.414(D)(1), the juvenile court found by clear and

convincing evidence that permanent custody is in the best interest of I.H.

       {¶ 11} Pursuant to R.C. 2151.414(E)(1), the juvenile court found by clear and

convincing evidence that both appellant-mother and appellant-father have “failed

continuously and repeatedly to substantially remedy the conditions causing the child to be

placed outside the family home.” The juvenile court further found, “Mother has not been

compliant with her case plan services.” Despite completing parenting classes, appellant-

mother was not fully compliant with her mental health or substance abuse services and

failed to consistently attend mental health appointments with the child. The juvenile

court further found that appellant-father failed to complete his case plan services by

refusing to take additional parenting classes, waiting two years to re-engage in mental

health services, and failing to attend any counseling sessions with I.H.




4.
       {¶ 12} Pursuant to R.C. 2151.414(E)(2), the juvenile court found by clear and

convincing evidence that appellant-mother has “a chronic mental illness, chronic emotional

illness, intellectual disability, physical disability, or chemical dependency * * * so severe

that it makes the parent unable to provide an adequate permanent home for the child at the

present time” or within the applicable statutory time periods. The juvenile court further

found, “Mother indicated in her Zepf assessment that she smokes marijuana daily to cope

with her mental illness and is not compliant with treatment recommendations.”

       {¶ 13} Pursuant to R.C. 2151.414(E)(4), the juvenile court found by clear and

convincing evidence that both appellant-mother and appellant-father have “demonstrated

a lack of commitment toward the child by failing to regularly visit with the child when

able to do so.” The juvenile court further found, “Mother has missed at least 50% of

available visits with [I.H.] since he came into the care and custody of [appellee].

Additionally, “Mother failed to take advantage of an open door policy on the part of the

foster parents to visit with [I.H.] at any time.” The juvenile court further found that both

appellant-father and the relative he desired to obtain custody, I.H.’s paternal great-

grandmother in Michigan, Peggy Jones, failed to show for special visits arranged in

addition to the regularly scheduled visits. The juvenile court found, “Father has missed

multiple visits with the child even when special visits were arranged, in addition to

regularly scheduled visits, for him to visit with [Ms. Jones]. * * * Father has not taken

advantage of the foster parents’ open door policy for visitation.”




5.
       {¶ 14} Pursuant to R.C. 2151.414(E)(16), the juvenile court found by clear and

convincing evidence that appellant-father “has pending felony charges that, if convicted,

could result in him being unable to care for the child for a significant period [of] time.”

       {¶ 15} Pursuant to R.C. 2151.414(D)(1)(a), the juvenile court found by clear and

convincing evidence that, “the interaction and interrelationship of [I.H.] with the foster

parents is positive and [I.H.] is well cared for in the home.” The juvenile court further

found, “[I.H.] can continue to reside with the foster parents until an appropriate

placement can be identified. The Court finds that [I.H.] is bonded with the foster parents

and well cared for in the current placement.”

       {¶ 16} Pursuant to R.C. 2151.414(D)(1)(d), the juvenile court found by clear and

convincing evidence that, “the child is in need of a legally secure permanent placement

that cannot be achieved without a grant of permanent custody to Lucas County Children

Services. The juvenile court further found that placement with Ms. Jones is not in the

child’s best interests. “Ms. Jones’ home study is only provisionally approved contingent

upon her becoming a licensed foster parent in the State of Michigan and Ms. Jones, by

her own admission, has not begun the process.” The juvenile court further found that Ms.

Jones lacked a relationship with I.H. “and, by her own admission, does not know him.

The child has been in the custody of LCCS for over 24 months and, during that time, Ms.

Jones has made no effort to visit with [I.H] or establish a relationship with him.”

       {¶ 17} The juvenile court also made the following determinations of the appellee’s

reasonable efforts: (1) “to implement and finalize a permanent plan by finding an




6.
alternative placement for the child”; (2) “by offering case plan services to the parents that

were designed to remedy the issues that led to the removal of [I.H.] and to reunify the

family”; and (3) “by identifying an alternative permanent plan of permanent custody and

adoption for the child.”

       {¶ 18} Appellant-mother timely appealed the juvenile court’s decision, which was

assigned case No. L-20-1062. Then appellant-father timely appealed the juvenile court’s

decision and was assigned case No. L-20-1080. On August 26, 2020, this court

consolidated case No. L-20-1080 under case No. L-20-1062.

       {¶ 19} Appellant-mother set forth two assignments of error in her appeal:

              I. The trial court erred in finding by clear and convincing evidence

       that appellee made reasonable efforts to reunify the child with the

       appellant-mother.

              II. The trial court erred in finding by clear and convincing evidence

       that it is in the best interest of the child to terminate appellant-mother’s

       parental rights and to award permanent custody of the child to Lucas

       County Children Services (“LCCS”).

       {¶ 20} Appellant-father set forth two assignments of error in his appeal:

              I. LCCS did not prove by clear and convincing evidence that

       paternal great-grandmother could not be granted legal custody of the minor

       child when they arguably did not make reasonable efforts to assist the

       family with finalizing the necessary interstate home study.




7.
              II. The trial court abused its discretion by finding that the evidence

       did not support an award of legal custody to paternal great-grandmother

       when the agency arguably did not make reasonable efforts to assist the

       family with finalizing the necessary interstate home study.

                          I. Reasonable Reunification Efforts

       {¶ 21} In support of her first assignment of error, appellant-mother argues appellee

did not by clear and convincing evidence make reasonable efforts to reunify appellant-

mother with her child pursuant to R.C. 2151.414(D)(1). Appellant-mother argues the

testimony by two caseworkers “indicate that [mother] had substantially complied with the

case plan presented to her” by obtaining stable housing, completing a parenting program,

and attending all administrative reviews regarding I.H. She further argues, “It appears

that regardless of [appellant-mother’s] efforts to comply with the most recent case plan,

there did not appear to be any intent to reunify I.H. with his mother.”

       {¶ 22} The reunification statute at issue is R.C. 2151.419(A)(1), which states:

              Except as provided in division (A)(2) of this section, at any hearing

       held pursuant to section 2151.28, division (E) of section 2151.31, or section

       2151.314, 2151.33, or 2151.353 of the Revised Code at which the court

       removes a child from the child’s home or continues the removal of a child

       from the child’s home, the court shall determine whether the public

       children services agency * * * that filed the complaint in the case, removed

       the child from home, has custody of the child, or will be given custody of




8.
       the child has made reasonable efforts to prevent the removal of the child

       from the child’s home, to eliminate the continued removal of the child from

       the child’s home, or to make it possible for the child to return safely home.

       The agency shall have the burden of proving that it has made those

       reasonable efforts. * * * In determining whether reasonable efforts were

       made, the child’s health and safety shall be paramount.

       {¶ 23} Appellee filed its motion for permanent custody pursuant to R.C. 2151.413

and 2151.414. The Ohio Supreme Court guides us that the “reasonable efforts” stated in

R.C. 2151.419 do not apply to an R.C. 2151.413 motion for permanent custody nor to the

hearing held for that motion pursuant to R.C. 2151.414 because those matters are not

among the hearings specifically itemized in the statute. In re Mar.H., 6th Dist. Lucas No.

L-17-1171, 2018-Ohio-883, ¶ 51, citing In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-1104,

862 N.E.2d 816, ¶ 41. “Reasonable efforts” has been defined as the state’s efforts, after

intervening to protect a child’s health or safety, to resolve the threat to the child before

removing the child from the home or to return the child to the home after the threat is

removed. In re C.F. at ¶ 28. Nevertheless, appellee must still make reasonable efforts to

reunify the family pursuant to any other applicable statutes obligating appellee to do so.

See id. at ¶ 42-43.

       {¶ 24} We review for an abuse of discretion the juvenile court’s findings of fact to

support the determination of “reasonable efforts.” In re Guardianship of Rudy, 65 Ohio

St.3d 394, 396, 604 N.E.2d 736 (1992). “But [a court of appeals] cannot make a finding




9.
of fact that should have been made by the trial court, nor extract such a finding from the

trial court’s opinion where no finding was made.” Id. Abuse of discretion “‘connotes

more than an error of law or judgment; it implies that the court’s attitude is unreasonable,

arbitrary or unconscionable.’” Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450
N.E.2d 1140 (1983), quoting State v. Adams, 62 Ohio St. 2d 151, 157, 404 N.E.2d 144

(1980).

       {¶ 25} The record shows the original case plan was filed August 1, 2017, with the

stated goal of reunification. Thereafter, the juvenile court consistently through

January 21, 2020, made findings pursuant to R.C. 2151.412 that appellee had made

reasonable efforts to reunify I.H. with either parent. Level 3 visitations are unsupervised,

and for seven months appellee granted appellant-mother Level 3 unsupervised, overnight

visits with I.H. Appellee reinstated supervised visitations because during the period of

the unsupervised visits, I.H.’s happy, positive disposition was frequently reduced to

screaming, crying, biting, spitting, hitting, and throwing toys, as observed by I.H.’s

teachers, foster parents and counselor.

       {¶ 26} The number of trauma incidents to I.H. entered into the record during the

dispositional hearing support the juvenile court’s determination that appellant-mother did

not prioritize I.H.’s safety while in her care. The trauma incidents to I.H. found in the

record, all before he was three years old, included being left alone in appellant-mother’s

apartment, being hit by appellant-mother’s male friend “leaving a visible bump on his

head,” being threatened by the same male of burning appellant-mother’s apartment with




10.
her and I.H. inside, being delivered to daycare dirty with dried feces on his butt and

hungry after a weekend unsupervised visit with appellant-mother, and screaming and

crying at daycare or with his foster parents whenever he realized he was being

transported to his appellant-mother.

       {¶ 27} Pursuant to R.C. 2151.353(A)(4), the juvenile court determined by clear

and convincing evidence that I.H. cannot be placed with either parent within a reasonable

time and should not be placed with either parent. In reaching its decision, the juvenile

court cited extensively to the testimony and evidence received during the lengthy

dispositional hearing process. The guardian ad litem and the two caseworkers assigned to

appellant-mother’s case described how the case plan services reasonably expected

appellant-mother to address her parenting, substance abuse, mental health, and domestic

violence issues. I.H. was sent by appellee to trauma counseling, but appellant-mother

attended only half of the two recent months of sessions, claiming she was ill and the

sessions were inconvenient. The juvenile court found that appellant-mother “has a

history of mental illness with a diagnosis from one provider of depression, anxiety

disorder, and schizophrenia and another of anxiety disorder and depression.” The

guardian ad litem testified appellant-mother “continually places other’s needs in front of

[I.H.’s] needs” and described I.H. as having “a genuine fear of visiting either parent and

not describe visits with either parent positively.”

       {¶ 28} Even if appellee had reasonable efforts obligations under R.C.

2151.419(A)(1), we find appellee met its burden of proof of making reasonable efforts to




11.
prevent the removal of I.H. from the home, to eliminate the continued removal of the

child from I.H.’s home, or to make it possible for I.H. to return safely home.

       {¶ 29} We reviewed the record and find the juvenile court did not abuse its

discretion when it made findings of fact that appellee used reasonable efforts pursuant to

R.C. 2151.419(A)(1). We do not find the juvenile court’s attitude was unreasonable,

arbitrary or unconscionable.

       {¶ 30} Appellant-mother’s first assignment of error is not well-taken.

                         II. Permanent Custody Determination

       {¶ 31} In support of her second assignment of error, appellant-mother argues the

juvenile court did not support the decision by clear and convincing evidence to terminate

appellant-mother’s parental rights as being in the best interests of I.H. Appellant-mother

argues the evidence in the record does not support a finding she failed to regularly visit

her son since he came under appellee’s care. The only two-month period she did not

maintain regular visits was due to illness. She argues she has complied with her case

plan services.

       {¶ 32} We review the juvenile court’s determination of permanent custody under a

manifest weight of the evidence standard. In re D.R., 6th Dist. Lucas No. L-17-1240,

2018-Ohio-522, ¶ 37. We “must weigh the evidence and all reasonable inferences,

consider the credibility of the witnesses, and determine whether the trier of fact clearly

lost its way in resolving evidentiary conflicts so as to create such a manifest miscarriage

of justice that the decision must be reversed.” Id. We are mindful the juvenile court was




12.
the trier of fact and was “in the best position to weigh evidence and evaluate testimony.”
Id.

       {¶ 33} Prior to terminating appellants’ parental rights and granting permanent

custody of I.H. to appellee pursuant to R.C. 2151.353(A)(4), the juvenile court must find

clear and convincing evidence of both prongs of the permanent custody test: (1) that the

child * * * cannot be placed with either parent within a reasonable time or should not be

placed with either parent, based on an analysis under R.C. 2151.414(E); and (2) that the

grant of permanent custody to appellee is in the best interest of the child, based on an

analysis under R.C. 2151.414(D). In re B.K., 6th Dist. Lucas No. L-17-1082, 2017-Ohio-

7773, ¶ 16; R.C. 2151.414(B)(2).

       {¶ 34} “Clear and convincing evidence is that measure or degree of proof which is

more than a mere ‘preponderance of the evidence,’ but not to the extent of such certainty

as is required ‘beyond a reasonable doubt’ in criminal cases, and which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established.” Cross v. Ledford, 161 Ohio St. 469, 471, 120 N.E.2d 118 (1954), paragraph

three of the syllabus. A judgment on permanent custody supported in the record by some

competent, credible evidence by which the court could have formed a firm belief as to all

the essential elements will not be reversed on appeal as being against the manifest weight

of the evidence. In re Denzel M., 6th Dist. Lucas No. L-03-1337, 2004-Ohio-3982, ¶ 8.




13.
                               A. R.C. 2151.414(E) Factors

       {¶ 35} Pursuant to R.C. 2151.414(E), in determining whether a child cannot or

should not be placed with the parents, the juvenile court “shall consider all relevant

evidence” by clear and convincing evidence, including whether one or more of the factors

described in R.C. 2151.414(E)(1)-(16) exists. The record shows the juvenile court found

clear and convincing evidence pursuant to R.C. 2151.414(E)(1), (2), (4) and (16).

Although the juvenile court found multiple R.C. 2151.414(E) factors to support its

decision, it needed to only find one. In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-1104, 862
N.E.2d 816, at ¶ 50.

       {¶ 36} R.C. 2151.414(E)(1) states:

              In determining at a hearing held pursuant to [R.C. 2151.414(A)]

       * * * whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the court

       shall consider all relevant evidence. If the court determines, by clear and

       convincing evidence, * * * that one or more of the following exist as to

       each of the child’s parents, the court shall enter a finding that the child

       cannot be placed with either parent within a reasonable time or should not

       be placed with either parent: (1) following the placement of the child

       outside of the child’s home and notwithstanding reasonable case planning

       and diligent efforts by the agency to assist the parents to remedy the

       problems that initially caused the child to be placed outside the home, the




14.
      parents failed continuously and repeatedly to substantially remedy the

      conditions causing the child to be placed outside the child’s home. In

      determining whether the parents have substantially remedied those

      conditions, the court shall consider parental utilization of medical,

      psychiatric, psychological, and other social and rehabilitative services and

      material resources that were made available to the parents for the purpose

      of changing parental conduct to allow them to resume and maintain

      parental duties.

      {¶ 37} The record indicates the juvenile court’s orders approving appellant-

mother’s individualized case plans consistently contained the goal of reunification. R.C.

2151.412(E). Appellant-mother was bound by the terms of the case plans, and she

admitted being offered her case plan services and, at times, being non-compliant with

those services because she either believed she did not require those services. R.C.

2151.412(F)(1). The evidence in the record did not corroborate those subjective beliefs.

See R.C. 2151.412(F)(2). The record shows appellant-mother’s non-compliance for

substance abuse, domestic violence, and mental health counseling services. Although

appellant-mother completed her parenting classes, she needed additional training because

she continued to lack parenting skills to soothe, comfort, and protect I.H. from harm and

trauma. Appellant-mother consistently minimized the trauma to I.H. from the harm to

which she exposed him during his unsupervised overnight visits with her.




15.
       {¶ 38} We reviewed the record and find the juvenile court’s findings pursuant to

R.C. 2151.414(E)(1) satisfied the requirements of the first prong for determining

permanent custody. We do not find the juvenile court abused its discretion with those

findings. We find there was some competent, credible evidence by which the juvenile

court could form a firm belief as to the first prong of a permanent custody determination.

                              B. Best Interests of the Child

       {¶ 39} For the second prong, the juvenile court must consider “all relevant factors,

including, but not limited to” the five enumerated factors described in R.C.

2151.414(D)(1)(a)-(e). In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-1104, 862 N.E.2d 816,

at ¶ 52. “The statute is written broadly to allow a free-ranging inquiry by the juvenile

court judge. All relevant best-interests factors are to be considered to allow the judge to

make a fully informed decision before terminating parental rights, privileges and

responsibilities.” In re Tiffany Y., 6th Dist. Sandusky No. S-03-004, 2003-Ohio-6203,

¶ 13-14. The juvenile court’s discretion in determining the best interests of I.H. with an

order of permanent custody is accorded the utmost respect due to the nature of the

proceeding and the impact on the lives of the parties concerned. In re D.R., 6th Dist.

Lucas No. L-17-1240, 2018-Ohio-522, at ¶ 37.

       {¶ 40} The juvenile court determined the best interests of I.H. after considering

R.C. 2151.414(D)(1)(a) and (d), which state:

              In determining the best interest of a child at a hearing held pursuant

       to [R.C. 2151.414(A)] or for the purposes of [R.C. 2151.353(A)(4) or (5)]




16.
       or [R.C. 2151.415(C)], the court shall consider all relevant factors,

       including, but not limited to, the following:

              (a) The interaction and interrelationship of a child with the child’s

       parents, siblings, relatives, foster caregivers and out-of-home providers, and

       any other person who may significantly affect the child.

              ***

              (d) The child’s need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency.

       {¶ 41} Although the juvenile court’s finding under R.C. 2151.414(D)(1)(a)

satisfied the requirements of R.C. 2151.414(D)(1), the court made further findings in the

record by clear and convincing evidence pursuant to R.C. 2151.414(D)(1)(d). We will

not disturb those findings. We find there was some competent, credible evidence by

which the juvenile court could form a firm belief as to the second prong of a permanent

custody determination. We do not find the juvenile court clearly lost its way to create

such a manifest miscarriage of justice as to require reversal of the judgment regarding the

permanent custody of I.H.

       {¶ 42} Appellant-mother’s second assignment of error is not well-taken.

                                 C. Familial Placement

       {¶ 43} In support of appellant-father’s first and second assignments of error, he

argues the trial court erred when it failed to determine reasonable efforts to grant Ms.




17.
Jones legal custody pursuant to R.C. 2151.414(E)(1), (4) and (16). Appellant-father

argues appellee did not support by clear and convincing evidence, and the juvenile court

abused its discretion, when the juvenile court found appellee made reasonable efforts to

assist his family to finalize the necessary interstate home study. He argues his strong

bond with Ms. Jones and faith in her ability to care for I.H. are compelling reasons

appellee should have made more than a minimal effort to get Ms. Jones approved in

Michigan. “This court should find that without a completed home study, it wasn’t

possible to rule out Ms. Jones * * * as a possible care giver, regardless of the number of

times she visited the child during a period of time when she had transportation

difficulties, among others.”

       {¶ 44} “The issue in a reasonable-efforts determination is not whether the agency

could have done more, but whether it did enough to satisfy the reasonableness standard in

R.C. 2151.414(E)(1).” In re D.R., 6th Dist. Lucas No. L-17-1240, 2018-Ohio-522, at

¶ 46 (a “reasonable effort” is an effort that is honest, purposeful and free of malice). We

find the plain language of R.C. 2151.414(E)(1) is limited to reviewing appellee’s

reasonable efforts towards the parents, not the child’s paternal great-grandmother.

Despite appellant-father’s claim, we reviewed the record and do not find the juvenile

court made a determination on the reasonable efforts by appellee to assist Ms. Jones to

finalize her interstate home study in Michigan. Nor do we find the juvenile court is

required by R.C. 2151.414(E)(1) to place I.H. with Ms. Jones. In re A.H., 6th Dist. Lucas

No. L-18-1072, 2018-Ohio-4381, ¶ 30 (father’s challenge is limited to whether the court




18.
improperly terminated his parental rights and not whether the court abused its discretion

by failing to give legal custody to a relative). Where a juvenile court properly determines

permanent custody to the agency is in the child’s best interest, then “legal custody to a

relative necessarily is not.” In re S.C., 8th Dist. No. 106701, 2018-Ohio-2523, 115
N.E.3d 813, ¶ 16.

       {¶ 45} The juvenile court made the following findings of fact regarding Ms. Jones:

              Peggy Jones, Paternal Great Grandmother, testified that she would

       like to take legal custody of [I.H.]. Ms. Jones admitted that her home study

       is provisionally approved upon her becoming a licensed foster parent in

       Michigan and she has not started classes. Ms. Jones testified that she spoke

       with someone at Michigan Child Protective and was told verbally that she

       did not have to become a licensed foster parent but could not recall the

       name of the person she spoke with. Ms. Jones also testified that she has

       only visited [I.H.] a couple of times in the past two years and a half and

       does not know him.

       {¶ 46} The record shows Ms. Jones testified on February 11, 2020, that she has

not seen I.H. since summer 2019 and admitted she did not know him.

              Q: So tell me about [I.H.]. What kind of kid is he?

              A: I don’t know. I haven’t spent that much time with him. I can’t

       give you that answer because I don’t have an answer.




19.
       {¶ 47} The record also shows appellant-father’s case plan was for a dual

diagnostic assessment. He completed one diagnostic assessment and refused any services

“stating that he didn’t need them.” He did not reengage in services for over two years,

until the week before the permanent custody disposition hearing. He was diagnosed with

anxiety disorder, major depressive disorder, cannabis dependence and opiate (Fentanyl)

dependence, which he admitted using. During the pendency of I.H.’s custody situation,

appellant-father was indicted for serious criminal charges, including trafficking in

Fentanyl and possession of a firearm under disability being a convicted felon, in Lucas

County Common Pleas that he has minimized.

       {¶ 48} We reviewed the record and find the juvenile court did not abuse its

discretion with its findings of fact regarding Ms. Jones and appellant-father. We find the

juvenile court’s findings for appellant-father pursuant to R.C. 2151.414(E)(1) satisfied

the requirements for awarding permanent custody of I.H. to appellee. We find there was

some competent, credible evidence by which the juvenile court could form a firm belief

that I.H. cannot be placed with appellant-father within a reasonable time or should not be

placed with appellant-father.

       {¶ 49} Appellant-father’s first and second assignments of error are not well-taken.

                                     III. Conclusion

       {¶ 50} On consideration whereof, we find the judgment of the juvenile court

terminating appellant-mother’s and appellant-father’s parental rights and granting




20.
permanent custody of I.H. to appellee was not against the manifest weight of the

evidence.

       {¶ 51} The judgment of the Lucas County Court of Common Pleas, Juvenile

Division, is affirmed. Appellant-mother and appellant-father are ordered to equally pay

the costs of this appeal pursuant to App.R. 24.

                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                                 _______________________________
                                                              JUDGE
Thomas J. Osowik, J.
                                                  _______________________________
Christine E. Mayle, J.                                        JUDGE
CONCUR.
                                                  _______________________________
                                                              JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




21.